             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 1 of 68




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


        JOHN DOE,                                        Case No. _______

                                        Plaintiff,
                            v.

        WOODWARD PROPERTIES;
        WOODWARD PROPERTIES, INC.;
        THE WESTOVER COMPANIES;
        WESTOVER COMPANIES;
        WESTOVER PROPERTY
        MANAGEMENT COMPANY, LP;
        STAR PARTNERS, LP; 151 SOUTH
        BISHOP, INC.; WP BISHOP NEWCO,
        LLC,

                                        Defendants.


                                        COMPLAINT

       And now Plaintiff, John Doe, by and through undersigned counsel, files this Complaint

and avers as follows:

                                           PARTIES

       1.      Plaintiff, John Doe, age 36, is a citizen of the Commonwealth of Pennsylvania

residing at XXXXXXXXXXXXXXXXXXXXXXXXXXXX_XXXXXXX, in West Chester,

Pennsylvania. John Doe is a transgender man and Latino/x person of color. The pronouns “he,”

“him,” and “his,” will be used throughout the Complaint to identify Doe.

       2.      Defendants, Woodward Properties and/or Woodward Properties, Inc., have a

registered office address and principal place of business at 7600 West Chester Pike, Second

Floor, Philadelphia, PA 19082; and/or at 4920 City Ave., Ste. 200, Philadelphia, PA 19131-

1444. At all times relevant hereto, upon information and belief, Defendants, Woodward
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 2 of 68




Properties and/or Woodward Properties, Inc., purchased The Westover Companies, Westover

Companies; Westover Property Management Company, LP; Star Partners, LP; 151 South

Bishop, Inc.; and/or WP Bishop Newco, LLC. Woodward Properties is a property management

company which is in the business of selling and leasing rental apartments. Woodward Properties

and/or Woodward Properties, Inc., was involved in the discriminatory decision-making with

respect to Doe’s employment, including but not limited to terminating/discharging and/or failing

to hire and/or rehire Doe.

       3.      Defendants, The Westover Companies; Westover Companies; Westover Property

Management Company, LP; Star Partners, LP; 151 South Bishop, Inc.; and/or WP Bishop

Newco, LLC, employed Plaintiff. These Defendants have a registered office address and/or

principal place of business at 649 South Henderson Road, King of Prussia, PA 19406.

Defendant, The Westover Companies, is also a property management company which is in the

business of selling and leasing rental apartments.

                                   JURISDICTION & VENUE

       4.      This Court has subject-matter jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. § 1331 because the claims present a federal question.

       5.      Venue is proper because, at all times relevant hereto, the Plaintiff was employed,

the work conduct occurred, and/or the unlawful employment practices were alleged to have been

committed, within this District, among other places, including at 649 South Henderson Road,

King of Prussia, PA, 19406.

       6.      Doe filed timely Charges of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”), received Notices of Right-to-Sue attached hereto

collectively as Exhibit “A,” and has satisfied all administrative prerequisites to bringing suit.



                                                      2
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 3 of 68




                                    CLAIMS FOR RELIEF

                                         COUNT I:
  HARASSMENT BASED ON SEX – GENDER IDENTITY, GENDER EXPRESSION,
       GENDER NON-CONFORMITY, AND/OR GENDER STEREOTYPING – IN
            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                                  42 U.S.C. § 2000e, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       7.      Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       8.      In September 2017, the Defendants hired Doe as a Maintenance Technician or

maintenance worker. The Westover Companies; Westover Companies; Westover Property

Management Company, LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC;

which, upon information and belief, were assumed by Woodward Properties, Inc., and

Woodward Companies, Inc.

       9.      Doe worked as a Maintenance Technician, and was employed to work at various

properties owned by the Defendants, including The Villages of Westbrook and Bishop Hill

Apartments.

       10.     Doe identifies as a transgender male. Doe is Latino/x and a trans person of color.

       11.     Doe was misgendered with “she,” “her,” and his dead name, on a frequent basis

by supervisors and co-employees, who did not respect his gender identity, throughout his

employment.

       12.     Even after Doe rebuffed and corrected his name and pronouns, the harassment

and misgendering still did not stop, but continued unrectified.

       13.     Mary Last Name Unknown (“LNU”), Property Manager, frequently misgendered

Doe with “she” and “her.”


                                                       3
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 4 of 68




       14.     Doe recollects occasions where Mary LNU would point her finger directly at Doe,

and identify and single him out, when referring to Doe as “she,” which Doe found to be

particularly offensive on those occasions.

       15.     Mr. Woodward, President, in a formal meeting with Doe and Mr. Woodward to

discuss Doe’s employment, misgendered Doe with his dead name, after Doe had already told Mr.

Woodward he had transitioned.

       16.     Doe also recalls being referred to as a “homo fag” and a “homo” during his

employment. Doe identifies as a transgender male, and not as gay.

       17.     Doe heard a co-employee, Mr. Anthony Sebastiano, refer to another co-employee,

Tom Last Name Unknown (“LNU”), as a “homo bitch.”

       18.     Doe reported the harassment and discrimination to Mary LNU, Property Manager,

who did not take prompt and appropriate remedial action.

       19.     Doe’s home was broken into during his employment on account of discrimination

and retaliation. Doe lives on the property, and pays rent to his former employer, he did so at the

time of the subject incidents, and therefore Defendants are not only liable for employment

discrimination, but also for housing discrimination against Doe as described more fully herein.

       20.     Doe believed a co-employee, Mr. Anthony Sebastiano, was responsible for the

break-in which Doe reported to the Defendants.

       21.     Throughout Doe’s employment, when Doe had to be identified by name in

writing, Doe was often identified using his dead name, or a female name.

       22.     Doe was also identified in writing, on some other occasions, including on work

orders and in a memo, with just the first letter of his first name, which is not preferred and is

stigmatizing treatment, and also constitutes disparate treatment in that this is not the way other



                                                      4
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 5 of 68




similarly-situated employees who are cisgender are referred to by others on a daily basis at the

company.

       23.     Doe’s work badge was also modified to include just the letter of his first name,

which is not preferred, is stigmatizing, and also constitutes disparate treatment in that this is not

what other similarly-situated employees who are cisgender are required to wear, or how they are

otherwise identified, on a daily basis at the company.

       24.     After Doe corrected his name and pronouns to his direct supervisor/manager,

Robert Last Name Unknown (“LNU”), Supervisory Maintenance Technician, the supervisor

would repeatedly ostracize and subject Doe to aversion by refusing to deal with Doe directly.

Doe would try to reach the supervisor via walkie-talkie or cell phone, but could not. The fact

that Doe could not reach Robert LNU, the supervisor, made it more difficult for Doe to do his

job as a maintenance technician.

       25.     Doe experienced stigma and isolation from other co-employees including by

being assigned to work far apart and separated from others such as on the topmost floors.

       26.     Doe was also forced to work alone with Mr. Sebastiano, and apart from any of the

employees besides Mr. Sebastiano, on multiple projects, despite Mr. Sebastiano being the

harasser whom Doe accused of harassment including the break-in of Doe’s residence.

       27.     On November 12, 2018, Doe engaged in protected conduct/activity by lodging a

complaint verbally and in writing to Human Resources. In the letter Doe stated, “I don’t feel

safe here,” as well as the following:

                The supervisory maintenance technician, Robert, has said to me, ‘You make me

                uncomfortable.’ When I asked him what do I do that makes him uncomfortable, he




                                                      5
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 6 of 68




                said, ‘Because I have to watch what I say,’ and, ‘I’ve never had to deal with a

                transgender person before.’ I’ve found that Robert will not deal with

                me face-to-face directly. I cannot reach him by walkie-talkie or when I call his

                cell. It makes it more difficult for me to actually do my job when my supervisor

                tries to actively avoid me or won’t work with me directly because he feels

                uncomfortable that I’m trans. I also feel like Robert sets the example from the top

                down, so as a result, other staff repeatedly misgender me with ‘she’ and ‘her’ even

                though I correct them over and over.”

        28.    The misgendering did not stop, but instead continued unabated including in or

around April, May, and June 2019.

        29.    Doe further alleges that Jody Pierson, Regional Manager, also misgendered Doe,

including with “she” and “her,” even when referring to Doe by his preferred name, which was

embarrassing for Doe.

        30.    In or around June 4, 2019, Doe learned he was being discharged from

employment by Defendants.

        31.    The Defendants further failed or refused to hire or rehire Doe to numerous

positions, for which Doe was qualified, and to which Doe applied and/or expressed interest in

thereafter. The Defendants rejected Doe on account of discrimination against him due to his

gender identity, and/or in retaliation for his rebuffs of misgendering, harassment, discrimination,

and complaints to supervisors/managers and the Human Resources (“HR”) department about the

same.

        32.    Defendants repeatedly posted positions seeking applicants with Doe’s

qualifications or similar.



                                                     6
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 7 of 68




       33.     Defendants even posted an open position for Maintenance Technician at The

Westover Companies.

       34.     Defendants repeatedly filled positions including with similarly-situated

White/Caucasian, cisgender employees, including, for example, Ms. Sarah Archdeacon

(White/Caucasian, cisgender female), believed to have occurred in or around September 2019.

Ms. Archdeacon was hired to what appears to be Doe’s or a similar position.

       35.     Mr. Frank Casera, Supervisor/Manager, allegedly told Doe that “they would find

something,” or words to that effect, but Defendants then deviated from this statement and failed

or refused to hire/rehire Doe as indicated.

       36.     Colleen Alicea, Property Manager, also suggested that Doe would be presented an

offer of re-employment as Ms. Alicea told Doe to “just wait,” or words to that effect, on multiple

occasions, after Doe followed up expressing his interest in re-employment.

       37.     Doe also applied for an open position in or around May 2019 and was rejected by

the Defendants.

       38.     Doe also expressed interest in a posted position on crew in or around May 2019

and was rejected by the Defendants.

       39.     Upon information and belief, similarly-situated cisgender employees who were

not as qualified as Doe, including Mr. Frank Jackson and Mr. Anthony Sebastiano, received

offers to their e-mails, were permitted to transfer, were considered for, and/or were selected for

other available positions, while Doe was not. It is believed that these comparators may not even

have had valid driver’s licenses at the time of hire, although Doe had a valid driver’s license and

was ready, willing, and able to work at all times including travelling to the different properties as

a Maintenance Technician.



                                                      7
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 8 of 68




       40.     During his prior employment with the Defendants, Doe was hard-working, he

worked commendably, and to the Defendants’ satisfaction. Doe was a qualified, helpful and

knowledgeable Maintenance Technician, he frequently pitched in to do work for other

employees, and there was no legitimate reason except discrimination and/or retaliation that Doe

was discharged and not subsequently considered for rehire with the Defendants.

       41.     Doe was instead provided a separation agreement by the Defendants, which he

refused to sign, which explicitly states, “Employee agrees that his employment relationship with

Company has been permanently and irrevocably severed and he waives any right to future

consideration for employment with the Company or any of its affiliated entities, that he will not

reapply or apply for employment with the Company in any capacity and that the Company shall

have no obligation, contractual or otherwise, to consider him for hire or re-hire or re-

employment in the future.” The proposed release would have required Doe to “acknowledge[]

that the Company has not: (i) discriminated against him in any way . . .”, and would have

specifically required release of claims under Title VII of the Civil Rights Act of 1964, the Civil

Rights Act of 1991, the Americans with Disabilities Act (“ADA”), the Pennsylvania Human

Relations Act, “and any other federal, state or local statute or regulation regarding employment,

discrimination in employment, or the termination of employment, and all common-law causes of

action for wrongful or retaliatory discharge.” It is acknowledged that Defendants did refer at

this point to Doe in writing according to his specific pronouns, “he,” “him,” and “his,” where

Doe is specifically referenced in the release agreement. Doe did not sign the agreement and

specifically rejected the agreement. The full agreement is attached as Exhibit “B” to the

Plaintiff’s Complaint.




                                                     8
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 9 of 68




       42.     Doe is not over forty (40) years of age, and is therefore not covered by the Older

Workers’ Benefit Protection Act (“OWBPA”) or the Age Discrimination in Employment Act

(“ADEA”). The agreement was given to Doe by the Defendants because they knew that they

harassed, discriminated against, and retaliated against Doe on account of his transgender status

while he was working for the Defendants’ companies.

       43.     Looking with specificity at the language of the proposed Settlement Agreement

and Release, and considering the totality of the circumstances in the instant case, Defendants also

did not agree to renew Doe as a tenant/resident on the same terms and conditions as before,

and/or otherwise acted against Doe with respect to the proposed Settlement Agreement and

Release, constituting discrimination, interference, and retaliation toward Doe, their tenant, who

was exercising fair housing rights. Defendants stated that the rent would remain the same and

there would be no rent increase, and Doe would not have to return an alleged “pay advance”

received at hire, if Doe signed the agreement releasing Defendants from, inter alia, Title VII,

ADA, and PHRA discrimination and retaliation claims against them. The indication by

Defendants that they would otherwise raise the rent or require payback of an alleged pay

advance, if Doe did not sign the agreement releasing Defendants from claims of discrimination

and retaliation against them, was materially-adverse and in retaliation for Doe exercising his fair

housing rights. The Agreement was rejected by Doe.

       44.     The Defendants failed or refused to adequately adopt fully-LGBT inclusive

policies of non-discrimination and anti-harassment. Defendants adopted exclusionary policies.

The Defendants refused to protect members of the LGBT community including Doe, and/or

other employees and tenants/residents, from discrimination and harassment, to wit:




                                                     9
Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 10 of 68




 a.      At all relevant times, The “Westover Companies/Christiana Properties

 Employee Handbook,” provided to Doe during his employment, included

 language about “standards of conduct” and “offensive behavior” on the basis of

 “race, color, creed, religion, national origin, sex, criminal record, marital status,

 disability, sexual orientation or age,” but does not include “gender identity” or

 “gender expression,” and therefore discriminates against transgender individuals,

 and is not inclusive of transgender individuals. See Excerpts at Exhibit “C,” ECF

 No. 1-3, ECF p. 6, internal Bates number 291.

 b.      Not only were transgender individuals excluded from the Defendants’

 policy of non-discrimination and anti-harassment, but to add insult to injury, the

 training which was provided to Doe also excluded transgender individuals. In

 training, Doe was instructed, in an incoherent manner, that transgender

 discrimination did not constitute sex discrimination, but that “[d]iscrimination

 against lesbian, gay, bisexual, or transgender (LGBT) persons may be considered

 sex discrimination if it is based on perceived gender or non-conformity with

 gender stereotypes.” This is not correct because transgender discrimination is

 always considered sex discrimination. The Defendants’ policies should be

 modified to reflect as such, and employees should be trained as such moving

 forward. See Excerpts at Ex. “C,” ECF No. 1-3, ECF pp. 10-14, internal Bates

 numbers 122-125.

 c.      Doe was required as part of the incoherent training provided during the

 subject timeframe to fill in the blanks for whether discrimination or harassment is

 “based on perceived ______________ or non-conformity with gender



                                       10
Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 11 of 68




 ______________,” for which “gender,” and not “sexual orientation” and/or

 “gender identity,” was the appropriate answer for the first blank according to

 Defendants, despite the fact that “gender” is used later in the same sentence and

 immediately followed by another blank, for which “sexual orientation” and/or

 “gender identity” was again not the appropriate answer according to Defendants.

 See id. The training materials – all relevant questions and answers – should be

 revised accordingly, so there is no confusion, and they should state unequivocally,

 “Discrimination against people who are lesbian, gay, bisexual, or transgender

 (LGBT) is considered sex discrimination. Discrimination against people who are

 LGBT is considered sex discrimination because it is based on gender or non-

 conformity with gender stereotypes.”

 d.     Transgender individuals are openly discriminated against and excluded

 from protection at Defendants’ companies without legitimate reason.

 e.     Defendants failed or refused to include Doe’s specific protected class upon

 which he was discriminated against at Defendants’ companies, which is the

 gravamen of the Plaintiff’s Complaint, the very way in which he alleges the

 Defendants harmed him or caused him injury in this case.

 f.     Neither can Defendants’ policy of non-discrimination and anti-harassment

 be said to be fully-LGBT inclusive or respectful of the LGBT community at large

 on account of the fact that it specifically includes sexual orientation, but

 specifically excludes gender identity or expression, and as a result excludes and

 discriminates against transgender individuals including Doe.




                                       11
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 12 of 68




               g.      Defendants’ policies are purportedly inclusive in that they purport to

               protect everyone (except transgender individuals). Defendants even explicitly

               extend anti-discrimination protections and job security to those with criminal

               records for whom there is no explicit federal or state protection. Yet, for no

               legitimate reason, the Defendants exclude transgender individuals whose rights

               are expressly protected under federal and state law.

               h.      Defendants acted intentionally and with reckless indifference to the rights

               of transgender individuals including Doe. Defendants should be required to

               revise their exclusionary policies, perform appropriate LGBT sensitivity training,

               and their conduct should be subject to punitive damages to deter Defendants and

               other employers in the future from similar behavior.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; is made

applicable to all employees and tenants/residents of the Defendants; annual LGBT sensitivity



                                                    12
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 13 of 68




training for all employees; to conspicuously post notice of the verdict in this matter; to provide a

neutral employment reference for Doe; and an apology to Doe.

                                        COUNT II:
 WRONGFUL DISCHARGE/TERMINATION BASED ON SEX – GENDER IDENTITY,
     GENDER EXPRESSION, GENDER NON-CONFORMITY, AND/OR GENDER
 STEREOTYPING – IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                               1964, 42 U.S.C. § 2000e, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       45.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       46.     In or around June 4, 2019, Plaintiff learned he was being discharged from

employment with Defendants.

       47.     Defendants posted an open position for Maintenance Technician at The Westover

Companies.

       48.     During the subject timeframe, Defendants repeatedly filled positions including

with similarly-situated White/Caucasian, cisgender employees, including, for example, Ms.

Sarah Archdeacon (believed to have occurred in or around September 2019).

       49.     Plaintiff was instead provided a separation agreement, at the time of his discharge,

which explicitly states, “Employee agrees that his employment relationship with Company has

been permanently and irrevocably severed and he waives any right to future consideration for

employment with the Company or any of its affiliated entities, that he will not reapply or apply

for employment with the Company in any capacity and that the Company shall have no

obligation, contractual or otherwise, to consider him for hire or re-hire or re-employment in the

future.” The proposed release would have required Plaintiff to “acknowledge[] that the

Company has not: (i) discriminated against him in any way . . .”, and would have specifically


                                                       13
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 14 of 68




required release of claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of

1991, the Americans with Disabilities Act (“ADA”), the Pennsylvania Human Relations Act,

“and any other federal, state or local statute or regulation regarding employment, discrimination

in employment, or the termination of employment, and all common-law causes of action for

wrongful or retaliatory discharge.” Doe did not sign the agreement and specifically rejected the

agreement.

       50.       Doe was terminated/discharged by the Defendants on account of gender identity

or expression.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.




                                                    14
                Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 15 of 68




                                        COUNT III:
  RETALIATORY DISCHARGE/TERMINATION IN VIOLATION OF TITLE VII OF
               THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000e, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

          51.    Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

          52.    Defendants terminated/discharged Doe in retaliation for his opposition to

discrimination in the form of rebuffs of misgendering and harassment as described above, and

which allegations are incorporated by reference as if the same were set forth more fully at length

herein.

          53.    Defendants terminated/discharged Plaintiff in retaliation for Plaintiff’s opposition

to discrimination in the form of Plaintiff’s complaints about discrimination and harassment,

including but not limited to Human Resources (“HR”), as described above, and which allegations

are incorporated by reference as if the same were set forth more fully at length herein.

          54.    During the subject timeframe, Defendants repeatedly filled positions including

with similarly-situated White/Caucasian, cisgender employees, including, for example, Ms.

Sarah Archdeacon (believed to have occurred in or around September 2019), who did not engage

in protected conduct/activity.

          55.    Plaintiff was instead provided a separation agreement, at the time of his discharge,

which explicitly states, “Employee agrees that his employment relationship with Company has

been permanently and irrevocably severed and he waives any right to future consideration for

employment with the Company or any of its affiliated entities, that he will not reapply or apply

for employment with the Company in any capacity and that the Company shall have no

obligation, contractual or otherwise, to consider him for hire or re-hire or re-employment in the


                                                       15
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 16 of 68




future.” The proposed release would have required Plaintiff to “acknowledge[] that the

Company has not: (i) discriminated against him in any way . . .”, and would have specifically

required release of claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of

1991, the Americans with Disabilities Act (“ADA”), the Pennsylvania Human Relations Act,

“and any other federal, state or local statute or regulation regarding employment, discrimination

in employment, or the termination of employment, and all common-law causes of action for

wrongful or retaliatory discharge.” Doe did not sign the agreement and specifically rejected the

agreement.

       56.     Mr. Jackson and Mr. Sebastiano were provided re-employment, did not engage in

protected conduct/activity, and Mr. Sebastiano was a specific harasser identified by Doe in his

complaint by name.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual




                                                    16
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 17 of 68




LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.

                                        COUNT IV:
    FAILURE-TO-HIRE AND/OR REHIRE BASED ON SEX – GENDER IDENTITY,
 GENDER EXPRESSION, AND/OR GENDER STEREOTYPING – IN VIOLATION OF
                    TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                                  42 U.S.C. § 2000e, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       57.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       58.     Defendants further failed and/or refused to hire or rehire Plaintiff to numerous

positions to which Plaintiff applied and/or expressed interest, on account of gender identity,

gender expression, and/or gender stereotyping, to wit:

       a.      Defendants repeatedly posted positions seeking applicants with Plaintiff’s

       qualifications.

       b.      Defendants even posted an open position for Maintenance Technician at The

       Westover Companies.

       c.      During the subject timeframe, Defendants repeatedly filled positions including

       with similarly-situated White/Caucasian, cisgender employees, including, for example,

       Ms. Sarah Archdeacon (believed to have occurred in or around September 2019).

       d.      Mr. Frank Casera, Supervisor/Manager, allegedly told Plaintiff that “they would

       find something,” or words to that effect, but Respondents failed or refused to hire or

       rehire Plaintiff as they had indicated.




                                                       17
     Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 18 of 68




e.     Colleen Alicea, Property Manager, also suggested that Plaintiff would be

presented an offer as Ms. Alicea told Plaintiff to “just wait,” or words to that effect, on

multiple occasions, after Plaintiff followed up by expressing his interest in employment.

f.     Doe also applied for an open position in or around May 2019 and was rejected by

the Defendants.

g.     Doe also expressed interest in a posted position on crew in or around May 2019

and was rejected by the Defendants.

h.     Upon information and belief, similarly-situated cisgender employees who were

not as qualified as Doe, including Mr. Frank Jackson and Mr. Anthony Sebastiano,

received offers to their e-mails, were permitted to transfer, were considered for, and/or

were selected for other available positions, while Doe was not. It is believed that these

comparators may not even have had valid driver’s licenses at the time of hire, although

Doe had a valid driver’s license and was ready, willing, and able to work at all times

including travelling to the different properties as a Maintenance Technician.

i.     Plaintiff was instead provided a separation agreement, at the time of his discharge,

which explicitly states, “Employee agrees that his employment relationship with

Company has been permanently and irrevocably severed and he waives any right to

future consideration for employment with the Company or any of its affiliated entities,

that he will not reapply or apply for employment with the Company in any capacity and

that the Company shall have no obligation, contractual or otherwise, to consider him for

hire or re-hire or re-employment in the future.” The proposed release would have

required Plaintiff to “acknowledge[] that the Company has not: (i) discriminated against

him in any way . . .”, and would have specifically required release of claims under Title



                                             18
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 19 of 68




       VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with

       Disabilities Act (“ADA”), the Pennsylvania Human Relations Act, “and any other

       federal, state or local statute or regulation regarding employment, discrimination in

       employment, or the termination of employment, and all common-law causes of action for

       wrongful or retaliatory discharge.” Doe did not sign the agreement, and specifically

       rejected the agreement.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.

                                        COUNT V:
     FAILURE-TO-HIRE AND/OR REHIRE ON ACCOUNT OF RETALIATION IN
            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                                  42 U.S.C. § 2000e, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)



                                                    19
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 20 of 68




       59.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       60.     Defendants failed to hire and/or rehire the Plaintiff on account of retaliation,

including his rebuffs of harassment, and complaints about the same to management and the HR

department. The facts which support this are as follows:

               a.      Defendants repeatedly posted positions seeking applicants with Plaintiff’s

               qualifications.

               b.      Defendants even posted an open position for Maintenance Technician at

               The Westover Companies.

               c.      During the subject timeframe, Defendants repeatedly filled positions

               including with similarly-situated White/Caucasian, cisgender employees,

               including, for example, Ms. Sarah Archdeacon (believed to have occurred in or

               around September 2019), who did not engage in protected conduct/activity.

               d.      Mr. Frank Casera, Supervisor/Manager, allegedly told Plaintiff that “they

               would find something,” or words to that effect, but Respondents failed or refused

               to hire or rehire Plaintiff as they had indicated.

               e.      Colleen Alicea, Property Manager, also suggested that Plaintiff would be

               presented an offer as Ms. Alicea told Plaintiff to “just wait,” or words to that

               effect, on multiple occasions, after Plaintiff followed up by expressing his interest

               in employment.

               f.      Doe also applied for an open position in or around May 2019 and was

               rejected by the Defendants.




                                                       20
Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 21 of 68




 g.     Doe also expressed interest in a posted position on crew in or around May

 2019 and was rejected by the Defendants.

 h.     Upon information and belief, similarly-situated cisgender employees who

 were not as qualified as Doe, including Mr. Frank Jackson and Mr. Anthony

 Sebastiano, received offers to their e-mails, were permitted to transfer, were

 considered for, and/or were selected for other available positions, while Doe was

 not. It is believed that these comparators may not even have had valid driver’s

 licenses at the time of hire, although Doe had a valid driver’s license and was

 ready, willing, and able to work at all times including travelling to the different

 properties as a Maintenance Technician. Mr. Jackson and Mr. Sebastiano did not

 engage in protected conduct/activity. Mr. Sebastiano was a specific harasser

 identified by Doe in his complaint by name.

 i.     Plaintiff was instead provided a separation agreement, at the time of his

 discharge, which explicitly states, “Employee agrees that his employment

 relationship with Company has been permanently and irrevocably severed and he

 waives any right to future consideration for employment with the Company or any

 of its affiliated entities, that he will not reapply or apply for employment with the

 Company in any capacity and that the Company shall have no obligation,

 contractual or otherwise, to consider him for hire or re-hire or re-employment in

 the future.” The proposed release would have required Plaintiff to

 “acknowledge[] that the Company has not: (i) discriminated against him in any

 way . . .”, and would have specifically required release of claims under Title VII

 of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with



                                       21
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 22 of 68




               Disabilities Act (“ADA”), the Pennsylvania Human Relations Act, “and any other

               federal, state or local statute or regulation regarding employment, discrimination

               in employment, or the termination of employment, and all common-law causes of

               action for wrongful or retaliatory discharge.” Doe did not sign the agreement,

               and specifically rejected the agreement.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.

                                        COUNT VI:
   RETALIATORY HARASSMENT IN VIOLATION OF TITLE VII OF THE CIVIL
                      RIGHTS ACT OF 1964, 42 U.S.C. § 2000e, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       61.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.


                                                       22
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 23 of 68




        62.     The Defendants subjected Doe to retaliatory harassment, in the form of

supervisory harassment and a hostile work environment, in retaliation for Doe’s protected

conduct/activity.

        63.     Defendants also subjected Doe to tangible employment action in the form of

dismissal, failure-to-rehire, and/or failure-to-hire.

        64.     Defendants did not agree to renew Doe as a tenant/resident on the same terms and

conditions as before, and/or otherwise acted against Doe with respect to the proposed Settlement

Agreement and Release, constituting discrimination, interference, and retaliation toward Doe,

their tenant, who was exercising fair housing rights. Defendants stated that the rent would

remain the same and there would be no rent increase, and Doe would not have to return an

alleged “pay advance” received at hire, if Doe signed the agreement releasing Defendants from,

inter alia, Title VII, ADA, and PHRA discrimination and retaliation claims against them. The

indication by Defendants that they would otherwise raise the rent or require payback of an

alleged pay advance, if Doe did not sign the agreement releasing Defendants from claims of

discrimination and retaliation against them, was materially-adverse and in retaliation for Doe

exercising his fair housing rights. The Agreement was rejected by Doe.

        WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post



                                                        23
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 24 of 68




a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.

                                           COUNT VII:
   DIRECT RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
                          ACT OF 1964, 42 U.S.C. § 2000e, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       65.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       66.     The Defendants subjected Doe to direct retaliation for Doe’s protected

conduct/activity.

       67.     Defendants subjected Doe to direct retaliation from supervisors and co-employees

while still employed which was materially adverse.

       68.     Defendants subjected Doe to direct retaliation by discharging him, failing to

rehire him, and/or failing to hire him, in retaliation for his protected conduct/activity.

       69.     Defendants did not agree to renew Doe as a tenant/resident on the same terms and

conditions as before, and/or otherwise acted against Doe with respect to the proposed Settlement

Agreement and Release, constituting discrimination, interference, and retaliation toward Doe,

their tenant, who was exercising fair housing rights. Defendants stated that the rent would

remain the same and there would be no rent increase, and Doe would not have to return an

alleged “pay advance” received at hire, if Doe signed the agreement releasing Defendants from,


                                                       24
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 25 of 68




inter alia, Title VII, ADA, and PHRA discrimination and retaliation claims against them. The

indication by Defendants that they would otherwise raise the rent or require payback of an

alleged pay advance, if Doe did not sign the agreement releasing Defendants from claims of

discrimination and retaliation against them, was materially-adverse and in retaliation for Doe

exercising his fair housing rights. The Agreement was rejected by Doe.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.

                                       COUNT VIII:
   HARASSMENT BASED ON DISABILITY IN VIOLATION OF THE AMERICANS
     WITH DISABILITIES ACT (“ADA”), AS AMENDED, 42 U.S.C. § 12101, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       70.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.


                                                       25
      Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 26 of 68




71.    Doe has a disability in the form of:

       a.     An actual physical impairment in that Doe has a biological condition

       plausibly of physical origin due to brain neuroanatomy, and the formation of that

       brain neuroanatomy in the womb, which substantially limits the major life

       activities of interacting with others, reproducing, and social and occupational

       functioning.

       b.     Doe has a record of a disability in the form of a biological condition

       plausibly of physical origin when Doe’s brain neuroanatomy was formed in the

       womb before birth resulting in Doe’s anatomical sex not corresponding with his

       gender identity.

       c.     Doe was perceived or regarded by Defendants as disabled in that they

       stereotyped him as having a mental impairment. However, being transgender is

       not a mental disorder.

       d.     Alternatively, upon information and belief, Doe has an actual physical

       and/or mental impairment in the form of gender dysphoria (“GD”), defined as

       clinically significant distress associated with being transgender, which

       substantially limits the major life activities of interacting with others, reproducing,

       and social and occupational functioning.

       e.     Alternatively, if necessary, Doe alleges that any purported exclusion from

       the law of Doe’s condition – as “transsexualism” or “gender identity disorders not

       resulting from physical impairments” under the disability discrimination laws,

       and/or as “transvestism,” “transsexualism,” and/or “gender identity disorders not

       resulting from physical impairments” under the fair housing laws – violates equal



                                              26
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 27 of 68




               protection under the Fifth Amendment to the United States Constitution. These

               classifications are invidious and discriminatory.

       72.     Defendants subjected Doe to misgendering and harassment from supervisors,

               including Mary LNU, Robert LNU, and Mr. Woodward, throughout Doe’s

               employment, which constitutes disparate treatment and discrimination on account

               of actual and/or perceived disability.

       73.     Doe was also subjected to misgendering, harassment, and discrimination from his

               co-employees during employment, on account of actual and/or perceived

               disability, and the Defendants failed to correct or remedy the problem both in

               response to Doe’s informal and formal complaints about the same.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.



                                                    27
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 28 of 68




                                        COUNT IX:
WRONGFUL DISCHARGE/TERMINATION BASED ON DISABILITY IN VIOLATION
      OF THE AMERICANS WITH DISABILITIES ACT (“ADA”), AS AMENDED,
                                  42 U.S.C. § 12101, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       74.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       75.     Defendants wrongfully terminated/discharged Doe from employment on account

of actual and/or perceived disability.

       76.     Defendants hired and/or retained individuals who are cisgender and not believed

to be disabled, including Ms. Archdeacon, Mr. Sebastiano, and Mr. Jackson.

       77.     Defendants refused to rehire Doe and instead provided him a separation and

release agreement requesting that Doe release the Defendants from any and all ADA

discrimination claims, which Doe specifically rejected.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable



                                                       28
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 29 of 68




accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.

                                        COUNT X:
 RETALIATORY DISCHARGE/TERMINATION IN RETALIATION FOR REQUESTS
FOR REASONABLE ACCOMMODATIONS DUE TO DISABILITY IN VIOLATION OF
        THE AMERICANS WITH DISABILITIES ACT (“ADA”), AS AMENDED,
                                  42 U.S.C. § 12101, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       78.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       79.     Defendants terminated/discharged Plaintiff in retaliation for Plaintiff’s requests

for reasonable accommodations on account of Plaintiff’s disability – including being referred to

by preferred name and pronouns – as described above, and which allegations are incorporated by

reference as if the same were set forth more fully at length herein.

       80.     Defendants subjected Doe to intervening antagonism in the form of misgendering,

harassment, and discrimination or disparate treatment on account of disability.

       81.     Defendants hired and/or retained individuals who are cisgender, not believed to be

disabled, and who are not believed to have made requests for reasonable accommodations,

and/or engaged in other protected conduct/activity, including Ms. Archdeacon, Mr. Sebastiano,

and Mr. Jackson.

       82.     Defendants refused to rehire Doe and instead provided him a separation and

release agreement requesting that Doe release the Defendants from any and all ADA claims,

discrimination claims, and retaliation claims, which Doe specifically rejected.




                                                       29
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 30 of 68




       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.

                                        COUNT XI:
 FAILURE-TO-HIRE AND/OR REHIRE BASED ON DISABILITY IN VIOLATION OF
  THE AMERICANS WITH DISABILITIES ACT (“ADA”), AS AMENDED, 42 U.S.C. §
                                        12101, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       83.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       84.     Defendants failed to hire and/or rehire Doe on account of retaliation for his

requests for reasonable accomodations related to his disability.

       85.     Defendants hired and/or retained individuals who are cisgender, not believed to be

disabled, and who are not believed to have made requests for reasonable accommodations,



                                                       30
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 31 of 68




and/or engaged in other protected conduct/activity, including Ms. Archdeacon, Mr. Sebastiano,

and Mr. Jackson.

       86.     Defendants refused to rehire Doe and instead provided him a separation and

release agreement requesting that Doe release the Defendants from any and all ADA claims of

discrimination, which Doe specifically rejected.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.

                                        COUNT XII:
   FAILURE-TO-HIRE AND/OR REHIRE IN RETALIATION FOR REQUESTS FOR
REASONABLE ACCOMMODATIONS DUE TO DISABILITY IN VIOLATION OF THE
            AMERICANS WITH DISABILITIES ACT (“ADA”), AS AMENDED,
                                  42 U.S.C. § 12101, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)




                                                    31
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 32 of 68




       87.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       88.     Defendants failed to hire and/or rehire Doe on account of retaliation for his

requests for reasonable accomodations related to his disability.

       89.     Defendants hired and/or retained individuals who are cisgender, not believed to be

disabled, and who are not believed to have made requests for reasonable accommodations,

and/or engaged in other protected conduct/activity, including Ms. Archdeacon, Mr. Sebastiano,

and Mr. Jackson.

       90.     Defendants refused to rehire Doe and instead provided him a separation and

release agreement requesting that Doe release the Defendants from any and all ADA claims of

discrimination and retaliation, which Doe specifically rejected.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual




                                                       32
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 33 of 68




LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.

                                       COUNT XIII:
        FAILURE-TO-ACCOMMODATE DISABILITY IN VIOLATION OF THE
            AMERICANS WITH DISABILITIES ACT (“ADA”), AS AMENDED,
                                  42 U.S.C. § 12101, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       91.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       92.     Defendants failed to accommodate Doe on account of his disability during his

employment, to wit:

               a.      Defendants did not respect Doe’s requests to be treated consistent with

               Doe’s preferred name and preferred pronouns while employed with the

               Defendants, verbally from supervisors and co-employees, and in writing from the

               same.

               b.      After Doe corrected his name and pronouns, Doe’s supervisor, Robert

               LNU, then refused to verbally communicate with Doe directly to avoid any need

               to have to use Doe’s preferred name and pronouns.

               c.      Defendants did not ensure that Doe received preferred gender-appropriate

               treatment in terms of what appeared in paperwork including work orders and

               memos.

               d.      Defendants did not provide Doe with a name badge which is preferred and

               gender-appropriate.




                                                       33
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 34 of 68




        93.       Defendants discharged Doe, and then subsequently failed to hire and/or rehire

him, incorrectly believing that the Defendants could not accommodate Doe’s requests related to

his disability.

        94.       Defendants hired and/or retained individuals who are cisgender, not believed to be

disabled, and who are not believed to have made requests for reasonable accommodations,

and/or engaged in other protected conduct/activity, including Ms. Archdeacon, Mr. Sebastiano,

and Mr. Jackson.

        95.       Defendants refused to rehire Doe and instead provided him a separation and

release agreement requesting that Doe release the Defendants from any and all ADA claims of

discrimination, which Doe specifically rejected.

        WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.



                                                      34
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 35 of 68




                                       COUNT XIV:
         DIRECT RETALIATION IN VIOLATION OF THE AMERICANS WITH
                      DISABILITIES ACT (“ADA”), AS AMENDED,
                                  42 U.S.C. § 12101, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       96.     Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       97.     The Defendants subjected Doe to direct retaliation for Doe’s protected

conduct/activity in the form of his requests for reasonable accommodations, rebuffs of

harassment, and complaints about the same to management and/or the Human Resources (“HR”)

department.

       98.     Defendants subjected Doe to direct retaliation from supervisors and co-employees

while still employed which was materially adverse.

       99.     Defendants subjected Doe to direct retaliation by discharging him, failing to

rehire him, and/or failing to hire him, in retaliation for his protected conduct/activity in the form

of his requests for reasonable accommodations, rebuffs of harassment, and complaints about the

same to management and/or the Human Resources (“HR”) department.

       100.    Defendants did not agree to renew Doe as a tenant/resident on the same terms and

conditions as before, and/or otherwise acted against Doe with respect to the proposed Settlement

Agreement and Release, constituting discrimination, interference, and retaliation toward Doe,

their tenant, who was exercising fair housing rights. Defendants stated that the rent would

remain the same and there would be no rent increase, and Doe would not have to return an

alleged “pay advance” received at hire, if Doe signed the agreement releasing Defendants from,

inter alia, Title VII, ADA, and PHRA discrimination and retaliation claims against them. The



                                                       35
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 36 of 68




indication by Defendants that they would otherwise raise the rent or require payback of an

alleged pay advance, if Doe did not sign the agreement releasing Defendants from claims of

discrimination and retaliation against them, was materially-adverse and in retaliation for Doe

exercising his fair housing rights. The Agreement was rejected by Doe.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,

embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.

                                        COUNT XV:
    RETALIATORY HARASSMENT IN VIOLATION OF THE AMERICANS WITH
                      DISABILITIES ACT (“ADA”), AS AMENDED,
                                  42 U.S.C. § 12101, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       101.    Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.



                                                       36
               Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 37 of 68




        102.    The Defendants subjected Doe to retaliatory harassment, in the form of

supervisory harassment and a hostile work environment, in retaliation for Doe’s protected

conduct/activity in the form of his requests for reasonable accommodations, rebuffs of

harassment, and complaints about the same to management and/or the Human Resources (“HR”)

department.

        103.    The harassment was severe and/or pervasive, and materially adverse.

        104.    Defendants subjected Doe to tangible employment action in the form of dismissal,

failure-to-rehire, and/or failure-to-hire.

        105.    Defendants did not agree to renew Doe as a tenant/resident on the same terms and

conditions as before, and/or otherwise acted against Doe with respect to the proposed Settlement

Agreement and Release, constituting discrimination, interference, and retaliation toward Doe,

their tenant, who was exercising fair housing rights. Defendants stated that the rent would

remain the same and there would be no rent increase, and Doe would not have to return an

alleged “pay advance” received at hire, if Doe signed the agreement releasing Defendants from,

inter alia, Title VII, ADA, and PHRA discrimination and retaliation claims against them. The

indication by Defendants that they would otherwise raise the rent or require payback of an

alleged pay advance, if Doe did not sign the agreement releasing Defendants from claims of

discrimination and retaliation against them, was materially-adverse and in retaliation for Doe

exercising his fair housing rights. The Agreement was rejected by Doe.

        WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back and front pay,

commissions, tips, bonuses, benefits, and any other lost wages; compensatory damages for

severe emotional distress, pain and suffering, mental anguish, anxiety, depression, humiliation,



                                                   37
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 38 of 68




embarrassment, and for Defendants exacerbating Doe’s gender dysphoria; punitive damages;

pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, costs of suit; and

equitable/injunctive relief requiring Defendants to adopt, disseminate, and/or conspicuously post

a non-discrimination, anti-harassment, and non-retaliation policy, which is fully inclusive of all

members of the LGBT community, in that it explicitly prohibits discrimination on account of

gender identity, gender expression, and gender dysphoria; a policy stating that reasonable

accommodations will be provided for individuals who suffer from gender dysphoria; annual

LGBT sensitivity training for all employees; to conspicuously post notice of the verdict in this

matter; to provide a neutral employment reference for Doe; and an apology to Doe.

                                       COUNT XVI:
  DISPARATE TREATMENT/DISCRIMINATION BASED ON GENDER IDENTITY,
  GENDER EXPRESSION, AND/OR GENDER STEREOTYPING, IN VIOLATION OF
  THE FAIR HOUSING ACT, TITLE VIII OF THE CIVIL RIGHTS ACT OF 1968, AS
                    AMENDED, 42 U.S.C. § 3604(a)-(b) or Sec. 804(a)-(b)
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       106.    Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       107.    Pursuant to 42 U.S.C. § 3604(a)-(b) of the Fair Housing Act, as amended,

prohibits the Defendants from “otherwise mak[ing] unavailable” or “denying” a “dwelling” to

any person “because of . . . sex,” and prohibits Defendant from discriminating in the “provision

of services or facilities in connection therewith, because of . . . sex.” 42 U.S.C. § 3604(a)-(b).

       108.    Defendants intentionally discriminated against and/or subjected Plaintiff to

disparate treatment based on gender identity, gender expression, and/or on account of gender

stereotyping, in violation of § 3604 of the FHA, as amended, and/or the Fair Housing

Amendments Act. The facts which support this are as follows:


                                                       38
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 39 of 68




       109.    Defendants’ employee, Mr. Anthony Sebastiano, subjected Doe to discrimination,

disparate treatment, and harassment on account of gender identity, not only in Doe’s capacity as

an employee, but in Doe’s capacity as a tenant of Defendants, at all times relevant hereto. Mr.

Sebastiano called Doe slurs. Mr. Sebastiano is believed to have broken into Doe’s residence.

       110.    Defendants discriminated against Doe on account of his gender identity, and

retaliated against Doe on account of his protected conduct/activity, including by:

               a.     Subjecting Doe as a tenant and employee to harassment by supervisors,

                      and to a hostile environment from supervisors and co-employees.

               b.     Subjecting Doe to harassment as a tenant which included slurs and a

                      break-in of Doe’s residence which went unremedied.

               c.     Subjecting Doe to disparate treatment and discrimination with respect to

                      services by failing and/or refusing to refer to Doe consistent with Doe’s

                      gender identity including preferred name, preferred pronouns, and

                      providing paperwork, work orders, memos, and/or other identification

                      with gender-appropriate name and pronouns.

               d.     After Doe complained about the discrimination, the Defendants, who are

                      not only Doe’s landlord but his employer, discharged him from

                      employment on account of discrimination, and in retaliation.

               e.     Defendants failed to hire and/or rehire Doe, and instead provided him a

                      settlement agreement and release of his discrimination and retaliation

                      claims against them, which stipulated an increase in rent if Doe continued

                      to live on the property, which is a rent increase, or term and condition,

                      proposed to Doe on account of disparate treatment and discrimination due



                                                    39
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 40 of 68




                      to gender identity, gender expression, and/or on account of gender

                      stereotyping.

               f.     Defendants discharged Doe from employment on the property, failed to

                      hire, and/or failed to rehire him, in order to intimidate Doe, their tenant,

                      from attempting to vindicate his civil rights, in violation of the Fair

                      Housing Act and the Fair Housing Amendments Act.

               g.     Defendants did not agree to renew Doe as a tenant/resident on the same

                      terms and conditions as before, and/or otherwise acted against Doe with

                      respect to the proposed Settlement Agreement and Release, constituting

                      discrimination, interference, and retaliation toward Doe, their tenant, who

                      was exercising fair housing rights. Defendants stated that the rent would

                      remain the same and there would be no rent increase, and Doe would not

                      have to return an alleged “pay advance” received at hire, if Doe signed the

                      agreement releasing Defendants from, inter alia, Title VII, ADA, and

                      PHRA discrimination and retaliation claims against them. The indication

                      by Defendants that they would otherwise raise the rent or require payback

                      of an alleged pay advance, if Doe did not sign the agreement releasing

                      Defendants from claims of discrimination and retaliation against them,

                      was materially-adverse and in retaliation for Doe exercising his fair

                      housing rights. The Agreement was rejected by Doe.

       111.    Defendants failed to adequately train their employees on discrimination and

harassment. The training materials provided to Doe regarding discrimination against transgender

individuals under the Fair Housing Act were not correct.



                                                    40
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 41 of 68




       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all actual economic damages;

out-of-pocket expenses; compensatory damages for severe emotional distress, pain and suffering,

mental anguish, anxiety, depression, humiliation, embarrassment, and for Defendants

exacerbating Doe’s gender dysphoria; punitive damages; pre- and post-judgment interest,

reasonable attorneys’ fees, expert witness fees, costs of suit; and equitable/injunctive relief

requiring Defendants to adopt, disseminate, and/or conspicuously post a non-discrimination,

anti-harassment, and non-retaliation policy, which is fully inclusive of all members of the LGBT

community, in that it explicitly prohibits discrimination on account of gender identity, gender

expression, and gender dysphoria; a policy stating that reasonable accommodations will be

provided for individuals who suffer from gender dysphoria; and appropriate annual LGBT

sensitivity training for all employees.

                                       COUNT XVII:
     HARASSMENT/HOSTILE ENVIRONMENT BASED ON GENDER IDENTITY,
              GENDER EXPRESSION, AND/OR GENDER STEREOTYPING,
           IN VIOLATION OF THE FAIR HOUSING ACT, TITLE VIII OF THE
     CIVIL RIGHTS ACT OF 1968, AS AMENDED, 42 U.S.C. § 3604(b) [Sec. 804(b)]
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       112.    Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       113.    Doe suffered a hostile environment, or harassment, which amounted to

discrimination “in the terms, conditions, or privileges of sale or rental of a dwelling, or in the

provision of services or facilities in connection therewith.” 42 U.S.C. § 3604(b).

       114.    The harassment of Doe was severe, pervasive, offensive, and was perpetrated by

both supervisory employees and non-supervisory employees of the Defendants.


                                                       41
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 42 of 68




       115.    Defendants failed to provide prompt and appropriate action to prevent, correct,

and remedy the discrimination and harassment.

       116.    Defendants did not agree to renew Doe as a tenant/resident on the same terms and

conditions as before, and/or otherwise acted against Doe with respect to the proposed Settlement

Agreement and Release, constituting discrimination, interference, and retaliation toward Doe,

their tenant, who was exercising fair housing rights. Defendants stated that the rent would

remain the same and there would be no rent increase, and Doe would not have to return an

alleged “pay advance” received at hire, if Doe signed the agreement releasing Defendants from,

inter alia, Title VII, ADA, and PHRA discrimination and retaliation claims against them. The

indication by Defendants that they would otherwise raise the rent or require payback of an

alleged pay advance, if Doe did not sign the agreement releasing Defendants from claims of

discrimination and retaliation against them, was materially-adverse and in retaliation for Doe

exercising his fair housing rights. The Agreement was rejected by Doe.

       117.    Defendants failed to adequately train their employees on discrimination and

harassment. The training materials provided to Doe regarding discrimination against transgender

individuals under the Fair Housing Act were not correct.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all actual economic damages;

out-of-pocket expenses; compensatory damages for severe emotional distress, pain and suffering,

mental anguish, anxiety, depression, humiliation, embarrassment, and for Defendants

exacerbating Doe’s gender dysphoria; punitive damages; pre- and post-judgment interest,

reasonable attorneys’ fees, expert witness fees, costs of suit; and equitable/injunctive relief

requiring Defendants to adopt, disseminate, and/or conspicuously post a non-discrimination,



                                                     42
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 43 of 68




anti-harassment, and non-retaliation policy, which is fully inclusive of all members of the LGBT

community, in that it explicitly prohibits discrimination on account of gender identity, gender

expression, and gender dysphoria; a policy stating that reasonable accommodations will be

provided for individuals who suffer from gender dysphoria; and appropriate annual LGBT

sensitivity training for all employees.

                                       COUNT XVIII:
  INTERFERENCE IN VIOLATION OF THE FAIR HOUSING ACT, TITLE VIII OF
     THE CIVIL RIGHTS ACT OF 1968, AS AMENDED, 42 U.S.C. § 3617 [Sec. 818]
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       118.    Plaintiff hereby incorporates by reference each and every paragraph above as if

the same were set forth more fully at length herein.

       119.    Defendants violated Section 818 of the Fair Housing Act, 42 U.S.C. § 3617, by

“interfering with” Plaintiff’s use and “enjoyment of a dwelling because of the . . . sex . . . of such

person.” 24 C.F.R. § 100.400(c)(2).

       120.    Defendants’ employee, Mr. Anthony Sebastiano, subjected Doe to discrimination,

disparate treatment, and harassment on account of gender identity, not only in Doe’s capacity as

an employee, but in Doe’s capacity as a tenant of Defendants, at all times relevant hereto. Mr.

Sebastiano called Doe slurs. Mr. Sebastiano is believed to have broken into Doe’s residence.

       121.    Defendants’ employees intimidated Doe, interfered with Doe’s use and enjoyment

of Doe’s dwelling, and harassed Doe, who was not just an employee, but a tenant, including by:

               a.      Subjecting Doe as a tenant and employee to harassment by supervisors,

                       and to a hostile environment from supervisors and co-employees.

               b.      Subjecting Doe to harassment as a tenant which included slurs and a

                       break-in of Doe’s residence which went unremedied.


                                                       43
Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 44 of 68




 c.    Subjecting Doe to disparate treatment and discrimination with respect to

       services by failing and/or refusing to refer to Doe consistent with Doe’s

       gender identity including preferred name, preferred pronouns, and

       providing paperwork, work orders, memos, and/or other identification

       with gender-appropriate name and pronouns.

 d.    After Doe complained about the discrimination, the Defendants, who are

       not only Doe’s landlord but his employer, discharged him from

       employment on account of discrimination, and in retaliation.

 e.    Defendants failed to hire and/or rehire Doe, and instead provided him a

       settlement agreement and release of his discrimination and retaliation

       claims against them, which stipulated an increase in rent if Doe continued

       to live on the property, which is a rent increase, or term and condition,

       proposed to Doe on account of disparate treatment and discrimination due

       to gender identity, gender expression, and/or on account of gender

       stereotyping.

 f.    Defendants discharged Doe from employment on the property, failed to

       hire, and/or failed to rehire him, in order to threaten, intimidate, coerce,

       and abuse Doe, their tenant, who was exercising fair housing rights.

 g.    Defendants interfered with Doe’s employment, and failed to hire and/or

       rehire him, on account of discrimination and retaliation against Doe, who

       was not just their employee but their tenant, at all times relevant hereto.

 h.    Defendants did not agree to renew Doe as a tenant/resident on the same

       terms and conditions as before, and/or otherwise acted against Doe with



                                     44
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 45 of 68




                       respect to the proposed Settlement Agreement and Release, constituting

                       interference and retaliation toward Doe, their tenant, who was exercising

                       fair housing rights. Defendants stated that the rent would remain the same

                       and there would be no rent increase, and Doe would not have to return an

                       alleged “pay advance” received at hire, if Doe signed the agreement

                       releasing Defendants from, inter alia, Title VII, ADA, and PHRA

                       discrimination and retaliation claims against them. The Agreement was

                       rejected by Doe. The indication by Defendants that they would otherwise

                       raise the rent or require payback of an alleged pay advance, if Doe did not

                       sign the agreement releasing Defendants from claims of discrimination

                       and retaliation against them, was materially-adverse and in retaliation for

                       Doe exercising his fair housing rights. The Agreement was rejected by

                       Doe.

       122.    Defendants failed to adequately train their employees on discrimination and

harassment. The training materials provided to Doe regarding discrimination against transgender

individuals under the Fair Housing Act were not correct.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all actual economic damages;

out-of-pocket expenses; compensatory damages for severe emotional distress, pain and suffering,

mental anguish, anxiety, depression, humiliation, embarrassment, and for Defendants

exacerbating Doe’s gender dysphoria; punitive damages; pre- and post-judgment interest,

reasonable attorneys’ fees, expert witness fees, costs of suit; and equitable/injunctive relief

requiring Defendants to adopt, disseminate, and/or conspicuously post a non-discrimination,



                                                     45
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 46 of 68




anti-harassment, and non-retaliation policy, which is fully inclusive of all members of the LGBT

community, in that it explicitly prohibits discrimination on account of gender identity, gender

expression, and gender dysphoria; a policy stating that reasonable accommodations will be

provided for individuals who suffer from gender dysphoria; and appropriate annual LGBT

sensitivity training for all employees.

                                        COUNT XIX:
DISPARATE TREATMENT/DISCRIMINATION BASED ON HANDICAP/DISABILITY
 IN VIOLATION OF THE FAIR HOUSING ACT, TITLE VIII OF THE CIVIL RIGHTS
                               ACT OF 1968, AS AMENDED,
                           42 U.S.C. § 3604(a)-(b) [Sec. 804(a)-(b)]
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       123.    All of the foregoing paragraphs are incorporated by reference as if the same were

more fully set forth herein at length.

       124.    Plaintiff is considered a “handicapped person,” or a person with a disability, under

the FHA, as amended.

       125.    Defendants intentionally discriminated against and/or subjected Plaintiff to

disparate treatment based on actual and/or perceived disability in violation of § 3604 of the FHA,

as amended, and/or the Fair Housing Amendments Act.

       126.    Defendants’ employee, Mr. Anthony Sebastiano, subjected Doe to discrimination,

disparate treatment, and harassment on account of actual and/or perceived disability not only in

Doe’s capacity as an employee, but in Doe’s capacity as a tenant of Defendants at all times

relevant hereto. Mr. Sebastiano called Doe slurs. Mr. Sebastiano is believed to have broken into

Doe’s residence.

       127.    Defendants discriminated against Doe on account of his actual and/or perceived

disability, and retaliated against Doe on account of his protected conduct/activity including


                                                    46
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 47 of 68




rebuffs of misconduct, formal and informal complaints of discrimination and harassment, and/or

in retaliation for requests for reasonable accommodations related to Doe’s disability. Defendants

discriminated against Doe by:

              a.      Subjecting Doe as a tenant and employee to harassment by supervisors,

                      and to a hostile environment from supervisors and co-employees.

              b.      Subjecting Doe to harassment as a tenant which included slurs and a

                      break-in of Doe’s residence which went unremedied.

              c.      Subjecting Doe to disparate treatment and discrimination with respect to

                      services by failing and/or refusing to refer to Doe consistent with Doe’s

                      gender identity including preferred name, preferred pronouns, and

                      providing paperwork, work orders, memos, and/or other identification

                      with gender-appropriate name and pronouns.

              d.      After Doe complained about the discrimination, the Defendants, who are

                      not only Doe’s landlord but his employer, discharged him from

                      employment on account of discrimination, and in retaliation.

              e.      Defendants failed to hire and/or rehire Doe, and instead provided him a

                      settlement agreement and release of his discrimination and retaliation

                      claims against them, which stipulated an increase in rent if Doe continued

                      to live on the property, which is a rent increase, or term and condition,

                      proposed to Doe on account of disparate treatment and discrimination due

                      to actual and/or perceived disability.




                                                    47
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 48 of 68




               f.      Defendants discharged Doe from employment on the property, failed to

                       hire, and/or failed to rehire him, in order to intimidate Doe, their tenant,

                       from attempting to exercise fair housing rights.

               g.      Defendants did not agree to renew Doe as a tenant/resident on the same

                       terms and conditions as before, and/or otherwise acted against Doe with

                       respect to the proposed Settlement Agreement and Release, constituting

                       discrimination, interference, and retaliation toward Doe, their tenant, who

                       was exercising fair housing rights. Defendants stated that the rent would

                       remain the same and there would be no rent increase, and Doe would not

                       have to return an alleged “pay advance” received at hire, if Doe signed the

                       agreement releasing Defendants from, inter alia, Title VII, ADA, and

                       PHRA discrimination and retaliation claims against them. The indication

                       by Defendants that they would otherwise raise the rent or require payback

                       of an alleged pay advance, if Doe did not sign the agreement releasing

                       Defendants from claims of discrimination and retaliation against them,

                       was materially-adverse and in retaliation for Doe exercising his fair

                       housing rights. The Agreement was rejected by Doe.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all actual economic damages;

out-of-pocket expenses; compensatory damages for severe emotional distress, pain and suffering,

mental anguish, anxiety, depression, humiliation, embarrassment, and for Defendants

exacerbating Doe’s gender dysphoria; punitive damages; pre- and post-judgment interest,

reasonable attorneys’ fees, expert witness fees, costs of suit; and equitable/injunctive relief



                                                     48
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 49 of 68




requiring Defendants to adopt, disseminate, and/or conspicuously post a non-discrimination,

anti-harassment, and non-retaliation policy, which is fully inclusive of all members of the LGBT

community, in that it explicitly prohibits discrimination on account of gender identity, gender

expression, and gender dysphoria; a policy stating that reasonable accommodations will be

provided for individuals who suffer from gender dysphoria; and appropriate annual LGBT

sensitivity training for all employees.

                                        COUNT XX:
 HARASSMENT BASED ON HANDICAP/DISABILITY IN VIOLATION OF THE FAIR
 HOUSING ACT, TITLE VIII OF THE CIVIL RIGHTS ACT OF 1968, AS AMENDED,
                           42 U.S.C. § 3604(a)-(b) [Sec. 804(a)-(b)]
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       128.    All of the foregoing paragraphs are incorporated by reference as if the same were

more fully set forth herein at length.

       129.    Defendants subjected Doe to misgendering and harassment from supervisors,

including Mary LNU, Robert LNU, and Mr. Woodward, throughout Doe’s employment, and

while he was also a tenant, which amounted to housing discrimination and disparate treatment on

account of actual and/or perceived disability.

       130.    Doe was also subjected to misgendering, harassment, and discrimination from his

co-employees during employment, and while he was also a tenant, at all times relevant hereto, on

account of actual and/or perceived disability.

       131.    The Defendants failed to correct or remedy the problem of misgendering,

harassment, and discrimination, both in response to Doe’s informal and formal complaints about

the same.




                                                    49
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 50 of 68




       132.    Defendants did not agree to renew Doe as a tenant/resident on the same terms and

conditions as before, and/or otherwise acted against Doe with respect to the proposed Settlement

Agreement and Release, constituting discrimination, interference, and retaliation toward Doe,

their tenant, who was exercising fair housing rights. Defendants stated that the rent would

remain the same and there would be no rent increase, and Doe would not have to return an

alleged “pay advance” received at hire, if Doe signed the agreement releasing Defendants from,

inter alia, Title VII, ADA, and PHRA discrimination and retaliation claims against them. The

indication by Defendants that they would otherwise raise the rent or require payback of an

alleged pay advance, if Doe did not sign the agreement releasing Defendants from claims of

discrimination and retaliation against them, was materially-adverse and in retaliation for Doe

exercising his fair housing rights. The Agreement was rejected by Doe.

       133.    Defendants failed to adequately train their employees on discrimination and

harassment. The training materials provided to Doe regarding discrimination against transgender

individuals under the Fair Housing Act were not correct.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all actual economic damages;

out-of-pocket expenses; compensatory damages for severe emotional distress, pain and suffering,

mental anguish, anxiety, depression, humiliation, embarrassment, and for Defendants

exacerbating Doe’s gender dysphoria; punitive damages; pre- and post-judgment interest,

reasonable attorneys’ fees, expert witness fees, costs of suit; and equitable/injunctive relief

requiring Defendants to adopt, disseminate, and/or conspicuously post a non-discrimination,

anti-harassment, and non-retaliation policy, which is fully inclusive of all members of the LGBT

community, in that it explicitly prohibits discrimination on account of gender identity, gender



                                                     50
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 51 of 68




expression, and gender dysphoria; a policy stating that reasonable accommodations will be

provided for individuals who suffer from gender dysphoria; and appropriate annual LGBT

sensitivity training for all employees.

                                       COUNT XXI:
  CAUSE OF ACTION FOR INTERFERENCE AND RETALIATION FOR REQUESTS
               FOR REASONABLE ACCOMMODATIONOS RELATED TO
HANDICAP/DISABILITY IN VIOLATION OF THE FAIR HOUSING ACT, TITLE VIII
   OF THE CIVIL RIGHTS ACT OF 1968, AS AMENDED, 42 U.S.C. § 3617 [Sec. 818]
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       134.    All of the foregoing paragraphs are incorporated by reference as if the same were

more fully set forth herein at length.

       135.    Defendants violated Section 818 of the Fair Housing Act, 42 U.S.C. § 3617, by

“interfering with” Plaintiff regarding Plaintiff’s use and “enjoyment of a dwelling because of the

. . . handicap . . . of such person.” 24 C.F.R. § 100.400(c)(2).

       136.    Section 818 of the FHA, as amended, and/or the FHAA, codified as amended at

42 U.S.C. § 3617, prohibits interference with respect to any of the rights at Sections 3603, 3604,

3605, and 3606. Section 3604 relates to non-discrimination, and the duty to accommodate,

individuals who have a covered disability or handicap.

       137.    Defendants’ employee, Mr. Anthony Sebastiano, subjected Doe to discrimination,

disparate treatment, and harassment on account of actual and/or perceived disability, not only in

Doe’s capacity as an employee, but in Doe’s capacity as a tenant of Defendants at all times

relevant hereto. Mr. Sebastiano called Doe slurs. Mr. Sebastiano is believed to have broken into

Doe’s residence.

       138.    Defendants’ employees intimidated Doe, interfered with Doe’s use and enjoyment

of Doe’s dwelling, and harassed Doe, who was not just an employee, but a tenant, including by:


                                                     51
Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 52 of 68




 a.    Subjecting Doe as a tenant and employee to harassment by supervisors,

       and to a hostile environment from supervisors and co-employees.

 b.    Subjecting Doe to harassment as a tenant which included slurs and a

       break-in of Doe’s residence which went unremedied.

 c.    Subjecting Doe to disparate treatment and discrimination with respect to

       services by failing and/or refusing to refer to Doe consistent with Doe’s

       gender identity including preferred name, preferred pronouns, and

       providing paperwork, work orders, memos, and/or other identification

       with gender-appropriate name and pronouns.

 d.    After Doe complained about the discrimination, the Defendants, who are

       not only Doe’s landlord but his employer, discharged him from

       employment on account of discrimination, and in retaliation.

 e.    Defendants failed to hire and/or rehire Doe, and instead provided him a

       settlement agreement and release of his discrimination and retaliation

       claims against them, which stipulated an increase in rent if Doe continued

       to live on the property, which is a rent increase, or term and condition,

       proposed to Doe on account of disparate treatment and discrimination due

       to actual and/or perceived disability.

 f.    Defendants discharged Doe from employment on the property, failed to

       hire, and/or failed to rehire him, in order to threaten, intimidate, coerce,

       and abuse Doe, their tenant, who had attempted to vindicate his civil

       rights, in violation of the Fair Housing Act and the Fair Housing

       Amendments Act.



                                     52
     Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 53 of 68




       g.     Defendants interfered with Doe’s employment, and failed to hire and/or

              rehire him, on account of discrimination and retaliation against Doe, who

              was not just their employee but their tenant, at all times relevant hereto.

       h.     Defendants did not agree to renew Doe as a tenant/resident on the same

              terms and conditions as before constituting interference, and in retaliation

              for his requests for reasonable accommodations and/or protected

              conduct/activity, in violation of the Fair Housing Act and the Fair Housing

              Amendments Act. Defendants otherwise acted against Doe with respect to

              the Settlement Agreement and Release constituting interference and/or

              retaliation on account of Doe exercising fair housing rights. Defendants

              stated that the rent would remain the same and there would be no rent

              increase, and Doe would not have to return an alleged “pay advance”

              received at hire, if Doe signed the agreement releasing Defendants from,

              inter alia, Title VII, ADA, and PHRA discrimination and retaliation

              claims against them. The indication by Defendants that they would

              otherwise raise the rent or require payback of an alleged pay advance, if

              Doe did not sign the agreement releasing Defendants from claims of

              discrimination and retaliation against them, was materially-adverse and in

              retaliation for Doe exercising his fair housing rights. The Agreement was

              rejected by Doe.

       139.   Defendants failed to adequately train their employees on discrimination

and harassment. The training materials provided to Doe regarding discrimination against

transgender individuals under the Fair Housing Act were not correct.



                                            53
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 54 of 68




       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all actual economic damages;

out-of-pocket expenses; compensatory damages for severe emotional distress, pain and suffering,

mental anguish, anxiety, depression, humiliation, embarrassment, and for Defendants

exacerbating Doe’s gender dysphoria; punitive damages; pre- and post-judgment interest,

reasonable attorneys’ fees, expert witness fees, costs of suit; and equitable/injunctive relief

requiring Defendants to adopt, disseminate, and/or conspicuously post a non-discrimination,

anti-harassment, and non-retaliation policy, which is fully inclusive of all members of the LGBT

community, in that it explicitly prohibits discrimination on account of gender identity, gender

expression, and gender dysphoria; a policy stating that reasonable accommodations will be

provided for individuals who suffer from gender dysphoria; and appropriate annual LGBT

sensitivity training for all employees.

                                       COUNT XXII:
 FAILURE-TO-ACCOMMODATE OR MAKE REASONABLE MODIFICATIONS FOR
HANDICAP/DISABILITY IN VIOLATION OF THE FAIR HOUSING ACT, TITLE VIII
                  OF THE CIVIL RIGHTS ACT OF 1968, AS AMENDED,
                         42 U.S.C. § 3604(f)(3)(B) [Sec. 804(f)(3)(B)]
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       140.    All of the foregoing paragraphs are incorporated by reference as if the same were

more fully set forth herein at length.

       141.    Defendants failed to provide “reasonable accommodations in rules, policies,

practices, or services” to Plaintiff even though such accommodations were “necessary to afford

such person equal opportunity to use and enjoy such a dwelling.” See 42 U.S.C. § 3604(f)(3)(B);

see also 24 C.F.R. § 100.204.

       142.    Defendants failed to accommodate Plaintiff’s known disability by:


                                                     54
             Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 55 of 68




               a.      Defendants did not respect Doe’s requests to be treated consistent with

                       Doe’s preferred name and preferred pronouns while employed with the

                       Defendants, and while also a tenant, including both verbally from

                       supervisors and co-employees, and in writing from the same.

               b.      After Doe corrected his name and pronouns, Doe’s supervisor, Robert

                       LNU, then refused to verbally communicate with Doe directly to avoid

                       any need to have to use Doe’s preferred name and pronouns. Doe was

                       isolated and excluded as a tenant and employee on account of the fact that

                       management did not want to use his preferred name and pronouns and

                       treat him consistent with his gender identity. Individuals with disabilities

                       often suffer isolation and exclusion as a form of discrimination due to the

                       stigma that exists against them on account of their conditions.

               c.      Defendants did not ensure that Doe received preferred gender-appropriate

                       treatment in terms of what appeared in paperwork including work orders

                       and memos.

               d.      Defendants did not provide Doe with a name badge which is preferred and

                       gender-appropriate.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all actual economic damages;

out-of-pocket expenses; compensatory damages for severe emotional distress, pain and suffering,

mental anguish, anxiety, depression, humiliation, embarrassment, and for Defendants

exacerbating Doe’s gender dysphoria; punitive damages; pre- and post-judgment interest,

reasonable attorneys’ fees, expert witness fees, costs of suit; and equitable/injunctive relief



                                                     55
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 56 of 68




requiring Defendants to adopt, disseminate, and/or conspicuously post a non-discrimination,

anti-harassment, and non-retaliation policy, which is fully inclusive of all members of the LGBT

community, in that it explicitly prohibits discrimination on account of gender identity, gender

expression, and gender dysphoria; a policy stating that reasonable accommodations will be

provided for individuals who suffer from gender dysphoria; and appropriate annual LGBT

sensitivity training for all employees.

                                       COUNT XXIII:
  CAUSE OF ACTION FOR DIRECT RETALIATION IN VIOLATION OF THE FAIR
 HOUSING ACT, TITLE VIII OF THE CIVIL RIGHTS ACT OF 1968, AS AMENDED,
                                  42 U.S.C. 3617 [Sec. 818]
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       143.    All of the foregoing paragraphs are incorporated by reference as if the same were

more fully set forth herein at length.

       144.    The Defendants subjected Doe to direct retaliation for Doe’s protected

conduct/activity, in exercising or attempting to exercise his fair housing rights, which is a cause

of action available to be asserted under Section 818 of the FHA, as amended.

       145.    The Defendants subjected Doe to direct retaliation for Doe’s requests for

reasonable accommodations related to his disability – physical impairment and/or gender

dysphoria (“GD”) – which is a cause of action available to be asserted under Section 818 of the

FHA, as amended.

       146.    Defendants subjected Doe to materially-adverse retaliation including retaliatory

harassment – retaliatory harassment from supervisors, and retaliatory harassment from co-

employees, which was severe and pervasive, while Doe was an employee and also a tenant of

Defendants.



                                                     56
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 57 of 68




       147.    Defendants subjected Doe to retaliation by discharging him, failing to rehire him,

and/or failing to hire him, in retaliation for his protected conduct/activity, including exercising

his rights under the fair housing laws and requesting reasonable accommodations. Defendants’

actions were materially adverse.

       148.    Defendants did not agree to renew Doe as a tenant/resident on the same terms and

conditions as before, and/or otherwise acted against Doe with respect to the proposed Settlement

Agreement and Release, constituting discrimination, interference, and retaliation toward Doe,

their tenant, who was exercising fair housing rights. Defendants stated that the rent would

remain the same and there would be no rent increase, and Doe would not have to return an

alleged “pay advance” received at hire, if Doe signed the agreement releasing Defendants from,

inter alia, Title VII, ADA, and PHRA discrimination and retaliation claims against them. The

indication by Defendants that they would otherwise raise the rent or require payback of an

alleged pay advance, if Doe did not sign the agreement releasing Defendants from claims of

discrimination and retaliation against them, was materially-adverse and in retaliation for Doe

exercising his fair housing rights. The Agreement was rejected by Doe.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all actual economic damages;

out-of-pocket expenses; compensatory damages for severe emotional distress, pain and suffering,

mental anguish, anxiety, depression, humiliation, embarrassment, and for Defendants

exacerbating Doe’s gender dysphoria; punitive damages; pre- and post-judgment interest,

reasonable attorneys’ fees, expert witness fees, costs of suit; and equitable/injunctive relief

requiring Defendants to adopt, disseminate, and/or conspicuously post a non-discrimination,

anti-harassment, and non-retaliation policy, which is fully inclusive of all members of the LGBT



                                                     57
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 58 of 68




community, in that it explicitly prohibits discrimination on account of gender identity, gender

expression, and gender dysphoria; a policy stating that reasonable accommodations will be

provided for individuals who suffer from gender dysphoria; and appropriate annual LGBT

sensitivity training for all employees.

                                       COUNT XXIV:
      WRONGFUL TERMINATION/DISCHARGE BASED ON RACE/COLOR IN
            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                                  42 U.S.C. § 2000e, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       149.    All of the foregoing paragraphs are incorporated by reference as if the same were

more fully set forth herein at length.

       150.    Plaintiff is Latino/x and a person of color.

       151.    Supervisory/managerial employees, Robert LNU, Mary LNU, and Mr.

Woodward, are White, and are not Hispanic.

       152.    Defendants repeatedly filled positions including with similarly-situated

White/Caucasian, cisgender employees, including, for example, Ms. Sarah Archdeacon (believed

to have occurred in or around September 2019), instead of Doe.

       153.    The separation agreement does propose language that Doe release Defendants

from any and all claims of discrimination and retaliation including under Title VII of the Civil

Rights Act of 1964. Doe rejected the Agreement.

       154.    Doe alleges the mistreatment was due to his race/color, that it would not have

occurred to a White person. The White supervisors/managerial employees, including Robert

LNU, Mary LNU, and Mr. Woodward, who are White and not Hispanic, did not subject the other

employees who were White, and are not Hispanic, including Doe’s co-employees, in the same



                                                     58
                 Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 59 of 68




discriminatory and hostile manner as they treated Doe, constituting disparate treatment based on

race/color. A motivating factor in the disparate treatment was on account of race/color.

        155.      White employees and/or tenants are not subjected to verbal abuse or break-in of

their residences, constituting disparate treatment. Doe was at least in part on account of race or

because he is a transgender man of color.

        156.      To deny that race/color played a role here in the Defendants’ decision-making is

to be blind to Doe’s true disadvantage in this context – as a transgender man of color – where

race is a motivating factor in addition to sex and disability. Black and Brown people who are

transgender suffer racism in today’s society. Race/color was a motivating factor in Doe’s

discharge.

        157.      Alternatively, if necessary, both sex and race motivated Doe’s discharge, but

race/color did play a motivating factor in Doe’s discharge.

        WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back pay, lost wages, and

lost benefits, lost future wages or front pay, lost future earning capacity, restitution, expectation

damages, consequential damages, compensatory damages for severe emotional distress, pain and

suffering, mental anguish, anxiety, depression, humiliation, and embarrassment; punitive

damages; pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, and

costs of suit.

                                       COUNT XXV:
  FAILURE-TO-HIRE AND/OR REHIRE BASED ON RACE/COLOR IN VIOLATION
                  OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                                  42 U.S.C. § 2000e, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)



                                                      59
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 60 of 68




       158.    All of the foregoing paragraphs are incorporated by reference as if the same were

more fully set forth herein at length.

       159.    Plaintiff is Latino/x and a person of color.

       160.    Supervisory/managerial employees, Robert LNU, Mary LNU, and Mr.

Woodward, are White, and are not Hispanic.

       161.    During the subject timeframe, Defendants repeatedly filled positions including

with similarly-situated White/Caucasian, cisgender employees, including, for example, Ms.

Sarah Archdeacon (believed to have occurred in or around September 2019).

       162.    The separation agreement does propose language that Doe release Defendants

from any and all claims of discrimination and retaliation including under Title VII of the Civil

Rights Act of 1964. Doe rejected the Agreement.

       163.    Doe alleges harassment and mistreatment while employed with Defendants

previously, which was due to his race/color, in that it would not have occurred to a White person.

The supervisors/managerial employees, including Robert LNU, Mary LNU, and Mr. Woodward,

who are White and not Hispanic, did not subject the other employees who were White, and are

not Hispanic, including Doe’s co-employees, in the same discriminatory and hostile manner as

they treated Doe, constituting disparate treatment based on race/color. A motivating factor in the

disparate treatment was on account of race/color.

       164.    White employees and/or tenants are not subjected to verbal abuse or break-in of

their residences, constituting disparate treatment. Doe was at least in part on account of race or

because he is a transgender man of color.

       165.    To deny that race/color played a role here in the Defendants’ decision-making is

to be blind to Doe’s true disadvantage in this context – as a transgender man of color – where



                                                     60
                 Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 61 of 68




race is a motivating factor in addition to sex and disability. Black and Brown people who are

transgender suffer racism in today’s society. Race/color was a motivating factor in the failure-

to-hire and/or rehire Doe.

        166.      Alternatively, if necessary, both sex and race motivated the failure-to-hire and/or

rehire Doe, but race/color did play a motivating factor.

        WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back pay, lost wages, and

lost benefits, lost future wages or front pay, lost future earning capacity, restitution, expectation

damages, consequential damages, compensatory damages for severe emotional distress, pain and

suffering, mental anguish, anxiety, depression, humiliation, and embarrassment; punitive

damages; pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, and

costs of suit.

                                       COUNT XXVI:
  HARASSMENT BASED ON RACE/COLOR IN VIOLATION OF TITLE VII OF THE
                  CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000e, et seq.
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

        167.      All of the foregoing paragraphs are incorporated by reference as if the same were

more fully set forth herein at length.

        168.      Plaintiff is Latino/x and a person of color.

        169.      Supervisory/managerial employees, Robert LNU, Mary LNU, and Mr.

Woodward, are White, and are not Hispanic.

        170.      Doe alleges harassment and mistreatment while employed with Defendants

previously, which was due to his race/color, in that it would not have occurred to a White person.

The supervisors/managerial employees, including Robert LNU, Mary LNU, and Mr. Woodward,


                                                        61
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 62 of 68




who are White and not Hispanic, did not subject the other employees who were White, and are

not Hispanic, including Doe’s co-employees, in the same discriminatory and hostile manner as

they treated Doe, constituting disparate treatment based on race/color. A motivating factor in the

disparate treatment was on account of race/color.

       171.    White employees and/or tenants are not subjected to verbal abuse or break-in of

their residences, constituting disparate treatment. Doe was at least in part on account of race or

because he is a transgender man of color.

       172.    The separation agreement does propose language that Doe release Defendants

from any and all claims of discrimination and retaliation including under Title VII of the Civil

Rights Act of 1964. Doe rejected the Agreement.

       173.    To deny that race/color played a role here in the Defendants’ decision-making is

to be blind to Doe’s true disadvantage in this context – as a transgender man of color – where

race is a motivating factor in addition to sex and disability. Black and Brown people who are

transgender suffer racism in today’s society. Race/color was a motivating factor in the alleged

harassment and abuse of Doe.

       174.    Alternatively, if necessary, both sex and race motivated the alleged harassment

and abuse of Doe, but race/color did play a motivating factor.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back pay, lost wages, and

lost benefits, lost future wages or front pay, lost future earning capacity, restitution, expectation

damages, consequential damages, compensatory damages for severe emotional distress, pain and

suffering, mental anguish, anxiety, depression, humiliation, and embarrassment; punitive




                                                      62
                 Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 63 of 68




damages; pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, and

costs of suit.

                                      COUNT XXVII:
  WRONGFUL TERMINATION/DISCHARGE BASED ON RACE IN VIOLATION OF
                                      42 U.S.C. § 1981
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

        175.      All of the foregoing paragraphs are incorporated by reference as if the same were

more fully set forth herein at length.

        176.      Plaintiff is Latino/x and a person of color.

        177.      Supervisory/managerial employees, Robert LNU, Mary LNU, and Mr.

Woodward, are White, and are not Hispanic.

        178.      Defendants repeatedly filled positions including with similarly-situated

White/Caucasian, cisgender employees, including, for example, Ms. Sarah Archdeacon (believed

to have occurred in or around September 2019), instead of Doe.

        179.      Doe alleges the mistreatment was due to his race/ancestry, that it would not have

occurred to a White person. The supervisors/managerial employees, including Robert LNU,

Mary LNU, and Mr. Woodward, who are White and not Hispanic, did not subject the other

employees who were White, and are not Hispanic, including Doe’s co-employees, in the same

discriminatory and hostile manner as they treated Doe, constituting disparate treatment based on

race. A motivating factor in the disparate treatment was on account of race.

        180.      White employees and/or tenants are not subjected to verbal abuse or break-in of

their residences, constituting disparate treatment. Doe was at least in part on account of race or

because he is a transgender man of color.




                                                        63
                 Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 64 of 68




        181.      To deny that race played a role here in the Defendants’ decision-making is to be

blind to Doe’s true disadvantage in this context – as a transgender man of color – where race is a

motivating factor in addition to sex and disability. Black and Brown people who are transgender

suffer racism in today’s society. Race/color was a motivating factor in Doe’s discharge.

        WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back pay, lost wages, and

lost benefits, lost future wages or front pay, lost future earning capacity, restitution, expectation

damages, consequential damages, compensatory damages for severe emotional distress, pain and

suffering, mental anguish, anxiety, depression, humiliation, and embarrassment; punitive

damages; pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, and

costs of suit.

                                      COUNT XXVIII:
     FAILURE-TO-HIRE AND/OR REHIRE BASED ON RACE IN VIOLATION OF
                                      42 U.S.C. § 1981
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

        182.      All of the foregoing paragraphs are incorporated by reference as if the same were

more fully set forth herein at length.

        183.      Plaintiff is Latino/x and a person of color.

        184.      Supervisory/managerial employees, Robert LNU, Mary LNU, and Mr.

Woodward, are White, and are not Hispanic.

        185.      During the subject timeframe, Defendants repeatedly filled positions including

with similarly-situated White/Caucasian, cisgender employees, including, for example, Ms.

Sarah Archdeacon (believed to have occurred in or around September 2019).




                                                        64
                 Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 65 of 68




        186.      Doe alleges harassment and mistreatment while employed with Defendants

previously, which was due to his race, in that it would not have occurred to a White person. The

supervisors/managerial employees, including Robert LNU, Mary LNU, and Mr. Woodward, who

are White and not Hispanic, did not subject the other employees who were White, and are not

Hispanic, including Doe’s co-employees, in the same discriminatory and hostile manner as they

treated Doe, constituting disparate treatment based on race. A motivating factor in the disparate

treatment was on account of race.

        187.      White employees and/or tenants are not subjected to verbal abuse or break-in of

their residences, constituting disparate treatment. Doe was at least in part on account of race or

because he is a transgender man of color.

        188.      To deny that race played a role here in the Defendants’ decision-making is to be

blind to Doe’s true disadvantage in this context – as a transgender man of color – where race is a

motivating factor in addition to sex and disability. Black and Brown people who are transgender

suffer racism in today’s society. Race was a motivating factor in the failure-to-hire and/or rehire

Doe.

        WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back pay, lost wages, and

lost benefits, lost future wages or front pay, lost future earning capacity, restitution, expectation

damages, consequential damages, compensatory damages for severe emotional distress, pain and

suffering, mental anguish, anxiety, depression, humiliation, and embarrassment; punitive

damages; pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, and

costs of suit.




                                                      65
              Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 66 of 68




                                       COUNT XXIX:
         HARASSMENT BASED ON RACE IN VIOLATION OF 42 U.S.C. § 1981
(Plaintiff, John Doe v. Defendants, Woodward Properties; Woodward Properties, Inc.; The
 Westover Companies; Westover Companies; Westover Property Management Company,
           LP; Star Partners, LP; 151 South Bishop, Inc.; WP Bishop Newco, LLC)

       189.     All of the foregoing paragraphs are incorporated by reference as if the same were

more fully set forth herein at length.

       190.     Plaintiff is Latino/x and a person of color.

       191.     Supervisory/managerial employees, Robert LNU, Mary LNU, and Mr.

Woodward, are White, and are not Hispanic.

       192.     Doe alleges harassment and mistreatment while employed with Defendants

previously, which was due to his race, in that it would not have occurred to a White person. The

supervisors/managerial employees, including Robert LNU, Mary LNU, and Mr. Woodward, who

are White and not Hispanic, did not subject the other employees who were White, and are not

Hispanic, including Doe’s co-employees, in the same discriminatory and hostile manner as they

treated Doe, constituting disparate treatment based on race. A motivating factor in the disparate

treatment was on account of race.

       193.     White employees and/or tenants are not subjected to verbal abuse or break-in of

their residences, constituting disparate treatment. Doe was at least in part on account of race or

because he is a transgender man of color.

       194.     To deny that race played a role here in the Defendants’ decision-making is to be

blind to Doe’s true disadvantage in this context – as a transgender man of color – where race is a

motivating factor in addition to sex and disability. Black and Brown people who are transgender

suffer racism in today’s society. Race was a motivating factor in the alleged harassment and

abuse of Doe.



                                                      66
                 Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 67 of 68




        WHEREFORE, Plaintiff demands judgment in his favor and against Defendants, for an

amount in excess of $150,000.00, including damages for any and all back pay, lost wages, and

lost benefits, lost future wages or front pay, lost future earning capacity, restitution, expectation

damages, consequential damages, compensatory damages for severe emotional distress, pain and

suffering, mental anguish, anxiety, depression, humiliation, and embarrassment; punitive

damages; pre- and post-judgment interest, reasonable attorneys’ fees, expert witness fees, and

costs of suit.

                                       RELIEF REQUESTED

        WHEREFORE, Plaintiff demands judgment in his favor and against Defendants

together in a sum greater than $150,000.00, including:

        A.         Actual and compensatory damages including, but not limited back pay, lost

wages, and lost benefits, lost future wages or front pay, lost future earning capacity, restitution,

expectation damages, consequential damages, any other economic losses, pain and suffering,

mental anguish, and severe emotional distress, for the exacerbation of Doe’s gender dysphoria,

as available under applicable law.

        B.        Punitive damages as available under applicable law for Defendants’ evil motive

and reckless indifference to Doe’s protected rights.

        C.        Attorneys’ fees, costs of suit, and any interest, as available under applicable law.

        D.        Defendants must issue a revised non-discrimination, anti-harassment, and non-

retaliation policy to all employees. The policy must explicitly prohibit discrimination on account

of “gender identity,” “gender expression,” and “gender dysphoria,” and must clearly state that

reasonable accommodations will be provided for individuals who suffer from gender dysphoria.

All such policies must be made applicable to both employees and tenants/residents.



                                                       67
            Case 2:20-cv-05090-TJS Document 1 Filed 10/14/20 Page 68 of 68




       E.     Revised and appropriate LGBT sensitivity training for all of the Defendants’

employees including as described more fully above.

       F.     A requirement that Defendants provide a neutral employment reference for, and

an apology to, Doe.

       G.     Any other further relief that this Court deems just, proper, and equitable.


                                           JURY DEMAND

       Plaintiff hereby requests a trial by jury of eight (8) members on all counts so triable.

                                              Respectfully submitted,


                                              LAW OFFICES OF ERIC A. SHORE




       DATED: 10/14/2020                      BY: ______________________________
                                              JUSTIN F. ROBINETTE, ESQUIRE
                                              Two Penn Center
                                              1500 JFK Boulevard, Suite 1240
                                              Philadelphia, PA 19102
                                              Tel: (215) 944-6121
                                              Fax: (215) 944-6124
                                              E-mail: JustinR@ericshore.com

                                              Attorney for Plaintiff




                                                    68
